               Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

DATREC, LLC,                                    )
    Plaintiff,                                  )
                                                )       Civil Action No. 6:20-cv-1057
v.                                              )
                                                )
eMDs, INC.                                      )       JURY TRIAL DEMANDED
      Defendant.                                )

           PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

           DatRec, LLC (“DatRec”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 8,156,158 (“the ‘158 patent”)

(referred to as the “Patent-in-Suit”) by eMDs, Inc..

     I.       THE PARTIES

     1.    Plaintiff DatRec is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

     2. On information and belief, eMDs, Inc. (“eMDs”) is a corporation existing under the laws

of the State of Texas, with a principal place of business located at 10901 Stonelake Blvd, Austin,

TX 78759. On information and belief, eMDs sells and offers to sell products and services

throughout Texas, including in this judicial district, and introduces products and services that

perform infringing methods or processes into the stream of commerce knowing that they would be

sold in Texas and this judicial district.

     II.      JURISDICTION AND VENUE

     3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.



                                                    1
              Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 2 of 15




    4. This Court also has original subject-matter jurisdiction over the entire action pursuant to

28 U.S.C. § 1332(a)(1) because Plaintiff is a limited liability company organized under the laws

of the State of Texas with a principal, physical place of business at 10901 Stonelake Blvd, Austin,

TX 78759. The matter in controversy exceeds the sum or value of $75,000, exclusive of interest

and costs.

    5. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    6. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.     INFRINGEMENT

    A. Infringement of the ’158 Patent

    7. On April 10, 2012, U.S. Patent No. 8,156,158 (“the ’158 patent”, attached as Exhibit A)

entitled “Method and System for Use of a Database of Personal Data Records” was duly and legally

issued by the U.S. Patent and Trademark Office.             DatRec, LLC owns the ’158 patent by

assignment.



                                                    2
                    Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 3 of 15




          8. The ’158 patent relates to a novel and improved manner of constructing a verified database

      of identified individuals capable of processing with a subgroup of at least one medical application.

          9. EMDs maintains, operates, and administers electronic health records that infringes one or

      more claims of the ‘158 patent, including one or more of claims 1-23, literally or under the doctrine

      of equivalents. Defendant put the inventions claimed by the ‘158 Patent into service (i.e., used

      them); but for Defendant’s actions, the claimed-inventions embodiments involving Defendant’s

      products and services would never have been put into service. Defendant’s acts complained of

      herein caused those claimed-invention embodiments as a whole to perform, and Defendant’s

      procurement of monetary and commercial benefit from it.

          10. Support for the allegations of infringement may be found in the following preliminary

      table:

  Exemplary Claim                                       eMDs EHR (or Aprima EHR)

A method for using     Plaintiff contends that eMDs EHR (or Aprima EHR) provides a system and/or method for using and
and managing a         managing a database:
database, the method
comprising:




                       Attachment 3 (eMDs EHR Solutions (Webpage, 2020)) at 1.




                                                       3
                      Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 4 of 15




   Exemplary Claim                                            eMDs EHR (or Aprima EHR)




                          Attachment 1 (NoteSwift for Aprima (2013)) at 1.

providing a verified      Plaintiff contends that a verified database of a plurality of identified individuals is provided which
  database of a           comprises a plurality of individual-identifier data sets (IDSs) and relationship data. The following
  plurality of            exemplifies this limitation’s existence in Accused Systems:
  identified
  individuals, the
  verified database
  comprising a
  plurality of
  individual-identifier
  data sets (IDSs) and
  relationship data;
  and




                          Attachment 3 (eMDs EHR Solutions (Webpage, 2020)) at 1.




                          Attachment 2 (Electronic Health Record User’s Guide (2019)) at 306.



                                                             4
                  Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 5 of 15




Exemplary Claim                                       eMDs EHR (or Aprima EHR)




                    Attachment 4 (Aprima Patient Portal Guide (2019)) at 5.




                    Attachment 4 (Aprima Patient Portal Guide (2019)) at 33.




                                                    5
                  Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 6 of 15




Exemplary Claim                                      eMDs EHR (or Aprima EHR)




                    Attachment 5 (Welcome to eMDs Patient Portal Powered By Updox! (2018)) at 2.




                    Attachment 5 (Welcome to eMDs Patient Portal Powered By Updox! (2018)) at 9.




                    Attachment 1 (NoteSwift for Aprima (2013)) at 19.




                                                    6
                     Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 7 of 15




  Exemplary Claim                                             eMDs EHR (or Aprima EHR)




                          Attachment 2 (Electronic Health Record User’s Guide (2019)) at 94.

processing said           Plaintiff contends that the verified database is processed in accordance with one or more
  verified database in    parameters or conditions selected in accordance with at least one medical application and a sub-
  accordance with one     group database is created (for example, filtering, sorting, etc. One such example is given below)
  or more parameters      including data records of the individuals from the verified database having said one or more
  or conditions           selected parameters or conditions, thereby allowing collection of data comprising one or more
  selected in             selected parameters or conditions and delivery of at least part of the collected data to one or more
  accordance with at      users. Further, data from the verified database is applied to provide personalized medicine service
  least one medical       to at least one of the identified individuals. The following exemplifies this limitation’s existence in
  application and         Accused Systems:
  creating a sub-group
  database including
  data records of the
  individuals from the
  verified database
  having said one or      …
  more selected
  parameters or
  conditions, thereby
  allowing collection
  of data comprising
  one or more
  selected parameters
  or conditions and
  delivery of at least
  part of the collected
  data to one or more     …
  users and enable to
  apply data from said
  verified database to
  provide personalized


                                                             7
                       Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 8 of 15




 Exemplary Claim                                           eMDs EHR (or Aprima EHR)

medicine service to
at least one of said
identified
individuals;




                         Attachment 6 (Using Patient Portals For Vaccine Series Completion In e-MDs EHR (2018)) at 6.




                         Attachment 6 (Using Patient Portals For Vaccine Series Completion In e-MDs EHR (2018)) at 7.




                                                         8
                        Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 9 of 15




  Exemplary Claim                                             eMDs EHR (or Aprima EHR)




                          Attachment 7 (Population Health (Webpage, 2020)) at 1.

wherein said              Plaintiff contends that a verified database of a plurality of identified individuals is provided which
 providing of the         comprises a plurality of individual-identifier data sets (IDSs) and relationship data. A plurality of
 verified database        individuals is permitted to enter individual-associated data bits (IDBS) into a computerized system,
 comprises:               each of the IDBs comprising at least one personal identifier relating to the individual and
 permitting a             relationship data comprising data on one or more related individuals and the nature of relationship.
 plurality of             The entered IDBs are processed to generate the IDS, one for each identified individual, being either
 individuals to enter     said individual who has entered the individual-associated data bits or one of the related individuals

                                                             9
                     Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 10 of 15




   Exemplary Claim                                           eMDs EHR (or Aprima EHR)

 individual-               and construct the verified database comprising IDSs of identified individuals. The following
 associated data bits      exemplifies this limitation’s existence in Accused Systems:
 (IDBS) into a
 computerized
 system, each of the
 IDBs comprising at
 least one personal
 identifier relating to
 the individual and
 relationship data
 comprising data on
 one or more related
 individuals and the
 nature of
 relationship;
                           Attachment 5 (Welcome to eMDs Patient Portal Powered By Updox! (2018)) at 2.
processing the
  entered IDBs to
  generate the IDS,
  one for each
  identified individual,
  being either said
  individual who has
  entered the
  individual-
  associated data bits
  or one of the related    Attachment 2 (Electronic Health Record User’s Guide (2019)) at 94.
  individuals and
  construct the
  verified database
  comprising IDSs of
  identified
  individuals.



                           Attachment 2 (Electronic Health Record User’s Guide (2019)) at 158.




                                                           10
                  Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 11 of 15




Exemplary Claim                                        eMDs EHR (or Aprima EHR)




                     Attachment 4 (Aprima Patient Portal Guide (2019)) at 5.




                     Attachment 4 (Aprima Patient Portal Guide (2019)) at 33.




                                                     11
                  Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 12 of 15




Exemplary Claim                                        eMDs EHR (or Aprima EHR)




                     Attachment 1 (NoteSwift for Aprima (2013)) at 19.




                     Attachment 3 (eMDs EHR Solutions (Webpage, 2020)) at 1.



    These allegations of infringement are preliminary and are therefore subject to change.

        11. eMDs has and continues to induce infringement. eMDs has actively encouraged or

    instructed others (e.g., its customers and/or the customers of its related companies), and continues

    to do so, on how to use its products and services (e.g., question and answer services on the Internet]

    and related services that provide question and answer services across the Internet such as to cause

    infringement of one or more of claims 1–23 of the ’158 patent, literally or under the doctrine of

    equivalents. Moreover, eMDs has known of the ’158 patent and the technology underlying it from

    at least the date of issuance of the patent.



                                                     12
                 Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 13 of 15




    12. eMDs has and continues to contributorily infringe. eMDs has actively encouraged or

instructed others (e.g., its customers and/or the customers of its related companies), and continues

to do so, on how to use its products and services (e.g., question and answer services on the Internet]

and related services that provide question and answer services across the Internet such as to cause

infringement of one or more of claims 1–23 of the ’158 patent, literally or under the doctrine of

equivalents. Moreover, eMDs has known of the ’158 patent and the technology underlying it from

at least the date of issuance of the patent.

    13. EMDs has caused and will continue to cause DatRec damage by direct and indirect

infringement of (including inducing infringement of) the claims of the ’158 patent.



       IV.      JURY DEMAND

             DatRec hereby requests a trial by jury on issues so triable by right.

       V.       PRAYER FOR RELIEF

WHEREFORE, DatRec prays for relief as follows:

  a.         enter judgment that Defendant has infringed the claims of the ‘158 patent through

             eMDs.com, or a website linked thereto;

  b.         award DatRec damages in an amount sufficient to compensate it for Defendant’s

             infringement of the ‘158 patent in an amount no less than a reasonable royalty or lost

             profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

             § 284;

  c.         award DatRec an accounting for acts of infringement not presented at trial and an award

             by the Court of additional damage for any such acts of infringement;




                                                      13
         Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 14 of 15




d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award DatRec its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award DatRec such other and further relief as this Court deems just and proper.



                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP




                                            William P. Ramey, III
                                            Texas State Bar No. 24027643
                                            5020 Montrose Blvd., Suite 800
                                            Houston, Texas 77006
                                            (713) 426-3923 (telephone)
                                            (832) 900-4941 (fax)
                                            wramey@rameyfirm.com

                                            Attorneys for DatRec, LLC


                                              14
Case 6:20-cv-01057 Document 1 Filed 11/17/20 Page 15 of 15




                            15
